CASE 0:21-cv-01267-SRN-TNL Doc. 5-1 Filed 06/11/21 Page 1 of 4




                    EXHIBIT 1
         CASE 0:21-cv-01267-SRN-TNL Doc. 5-1 Filed 06/11/21 Page 2 of 4




                     SETTLEMENT AGREEMENT AND RELEASE

       THIS SETTLEMENT AGREEMENT AND RELEASE is made by and among Lori

Saroya and her heirs, successors, executors, administrators, and assigns (collectively referred

                                                  and its successors, assigns, divisions, parents,

affiliates, subsidiaries, officers, directors and related or affiliated companies or organizations

                                                    and CAIR are referred to collectively as the
        CASE 0:21-cv-01267-SRN-TNL Doc. 5-1 Filed 06/11/21 Page 3 of 4




       8.     NON-DISPARAGEMENT. After the Effective Date of this Agreement Ms.

Saroya agrees not to make any statement or digital content or cause anyone else to make

statements or digital content that are intended to become public, or that should reasonably be

expected to become public, and that criticizes, ridicules, disparages or is otherwise derogatory

of CAIR or that characterizes CAIR in a negative light. In the case of statements about CAIR,



affiliates, and present and former employees, officers, directors and affiliate employees,

officers, and directors. Ms. Saroya shall not make any derogatory or negative statements

about her employment at CAIR, her time as a Board member with CAIR, or the

circumstances of her leaving CAIR. Ms. Saroya agrees to take down any and all public

comments, posts, stories, writings, digital content, and all other information about CAIR that

were published on social media and all other mediums, whether published in her name,

anonymously, or under a pseudonym, that cast CAIR and/or its subsidiaries, affiliates, and

present and former employees, officers and directors and present and former affiliate



                                               5
        CASE 0:21-cv-01267-SRN-TNL Doc. 5-1 Filed 06/11/21 Page 4 of 4




employees, officers and directors in a negative light, including, but not limited to posts,

comments, stories, groups, and/or pages on Facebook, Twitter or Instagram, or any other

similar content or medium. Ms. Saroya shall also delete the Facebook groups launched with




muslimsdocumenting@gmail.com. Such statements and content necessarily include, but are

not limited to, the statements attached as Exhibit A. Ms. Saroya shall also formally retract all

statements made about CAIR and/or its subsidiaries, affiliates, and present and former

employees, officers, directors and affiliate employees, by publishing to her Facebook, Twitter,

and Instagram, which shall not be subsequently deleted. The retraction shall be approved by

CAIR and incorporated into this Agreement prior to publishing. This does not preclude Ms.

Saroya from making general statements ab




                                               6
